Citation Nr: 1011937	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-37 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to July 1967 
under honorable conditions.  He also had a period of service 
from July 1967 to July 1972 under conditions other than 
honorable.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The competent medical evidence of record does not show a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), related to active service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's January 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's May 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and personnel records, as well as his 
identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that a 
VA examination is not required in this matter.  The competent 
evidence of record does not show a current diagnosis of PTSD 
for VA purposes.  In addition, the evidence does not support 
a finding that the Veteran's psychiatric disorder is related 
to the claimed inservice stressors.  In this regard, the 
Veteran is claiming that he currently has a psychiatric 
disorder, to include PTSD, as a result of his military 
experience as a flare kicker while he was assigned to the 606 
Air Commando Squadron in Thailand.  At a November 2009 Board 
hearing, the Veteran testified that he volunteered for night 
missions on C-123 aircraft that flew over Laos and the Ho Chi 
Minh trail during which he kicked flares out of the aircraft, 
and the aircraft came under ground and air fire on multiple 
occasions.  The Board also acknowledges a May 2006 lay 
statement submitted by a former service member who served 
with the Veteran in Thailand in support of the Veteran's 
claim.  These lay statements are competent evidence as to 
what he or she experienced while in service.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds 
the Veteran's statements to be inconsistent with the record.  
While the Veteran now states that he was introduced to 
substance use following the claimed stressful experience as a 
flare kicker, his statement in service indicated otherwise.  
The Veteran's service personnel includes extensive records of 
a military board proceeding convened to determine his 
character of discharge, to include airman performance reports 
and the Veteran's statement dated in May 1972.  In this 
statement, the Veteran described the circumstances 
surrounding his drug usage problem in service.  He stated "I 
began getting more letters of indebtedness.  I began using 
drugs.  I did not know what to do."  The Veteran's service 
personnel records including his performance reports and his 
statement do not mention any of the claimed stressors.  
Furthermore, the medical evidence of record does not show 
that the Veteran has ever reported his military experience in 
Thailand as stressful or traumatic events.  Thus, a VA 
medical examination addressing the etiology of this condition 
is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

Historically, the Veteran served honorably on active duty in 
the Air Force from June 1963 to July 1967, with service in 
Thailand from June 1966 to June 1967.  His service personnel 
records do not show that he participated in combat.  Service 
personnel records revealed that he was assigned to the 606 
Air Commando Squadron in Nakhon Phanom RTAFB, Thailand, as an 
Administrative Specialist.

The Veteran's service treatment records are negative for any 
psychiatric complaints or diagnoses.  After separation from 
military service, a March 2004 VA treatment report showed 
that the Veteran was under a substance abuse treatment plan.  
The report noted diagnoses of polysubstance dependence; 
cannabis dependence in full remission; nicotine dependence; 
PTSD; and dysthymia.

VA treatment reports, dated in April and May 2004, show that 
the Veteran continued to have diagnoses of substance 
dependence, PTSD, and chronic depressive disorder, not 
otherwise specified, and attended weekly rehabilitation group 
therapy sessions.

In a May 2004 VA treatment report, a VA physician noted 
diagnoses of polysubstance abuse and dependence; continuous 
[use of] drugs; history of adjustment disorder with mixed 
feelings aggravated by substance abuse.

A December 2005 VA psychiatry note showed that the Veteran 
was seen after his discharge from the substance abuse 
treatment plan.  Following a mental status examination, the 
diagnoses were substance induced mood disorder with mixed 
features; alcohol, cocaine, and marijuana dependence in 
partial remission; rule out PTSD; and rule out personality 
disorder, not otherwise specified with antisocial features.

Subsequent VA psychiatry notes, dated February 2006 and May 
2006, showed the Veteran was consistently diagnosed with 
substance induced mood disorder with mixed features; alcohol, 
cocaine, and marijuana dependence in partial remission; rule 
out PTSD; and rule out personality disorder, not otherwise 
specified with antisocial features.

The preponderance of the medical evidence of record does not 
show a current diagnosis of PTSD for VA purposes.  To satisfy 
VA requirements, a diagnosis of PTSD must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.  In this case, the 
record includes references to PTSD that do not meet the 
requirements of a DSM-IV diagnosis.  The March 2004 VA 
treatment report simply stated that the Veteran had a 
diagnosis of PTSD.  However, the report relied only on 
information entered into the Veteran's medical history or 
reported by the Veteran himself.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  Furthermore, the March 2004 diagnosis 
was entered by a clinical nurse specialist who is not a 
medical professional in the area of mental health.  In 
addition, subsequent psychiatry notes, dated in December 
2005, February 2006, and May 2006, that were reported by 
mental health professionals, specifically ruled out a 
diagnosis of PTSD.  Accordingly, the medical evidence of 
records does not show a current diagnosis of PTSD for VA 
purposes.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  As such, service connection for PTSD is not 
warranted.

In addition, the Board finds that service connection for a 
psychiatric disorder is also not warranted.  In making this 
determination, current medical evidence reveals diagnoses of 
substance induced mood disorder, with mixed features and 
polysubstance dependence in partial remission.  However, it 
is not shown by the medical evidence of record that any of 
these diagnosed disorders are related to service.  The first 
post-service medical treatment for a psychiatric disorder is 
not shown until 2004, which is 35 years after his honorable 
discharge from military service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Although the Veteran contends that his current psychiatric 
disorder resulted from his military service, these statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  The weight of the competent evidence of 
record demonstrates that a psychiatric disorder began years 
after the Veteran's military service and is not shown to be 
related thereto.

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a psychiatric disorder, 
to include PTSD, is not warranted.

ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


